DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan 05/06/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 03/26/2021 are accepted by the examiner.
Allowable Subject Matter
Claims 1-7 are allowed.
As of claim 1, the closest prior art FURUI (US 20130342816 A1) teaches an image display system 10 which performs stack projection for forming a projection image by superimposing a plurality of projection images on the projection screen SC. In this specification, the expression of "superimposing images" includes substantially superimposing images, and more specifically, includes superimposing a plurality of images within a range of error from 0 pixels to 10 pixels. The image display system 10 is provided with the first and second projectors 100a and 100b and an image supply device 200. The first and second projectors 100a and 100b are respectively connected 
Claims 2-5 are allowed as being dependent on claim 1.
As of claim 6, the closest prior art FURUI (US 20130342816 A1) teaches an image display system 10 which performs stack projection for forming a projection image by superimposing a plurality of projection images on the projection screen SC. In this specification, the expression of "superimposing images" includes substantially superimposing images, and more specifically, includes superimposing a plurality of images within a range of error from 0 pixels to 10 pixels. The image display system 10 is provided with the first and second projectors 100a and 100b and an image supply device 200. The first and second projectors 100a and 100b are respectively connected to the image supply device 200 via a signal line 11 and receive image signals for 
As of claim 7, the closest prior art FURUI (US 20130342816 A1) teaches an image display system 10 which performs stack projection for forming a projection image by superimposing a plurality of projection images on the projection screen SC. In this specification, the expression of "superimposing images" includes substantially superimposing images, and more specifically, includes superimposing a plurality of images within a range of error from 0 pixels to 10 pixels. The image display system 10 is provided with the first and second projectors 100a and 100b and an image supply 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Inagaki (US 20190346754 A1) teaches a control apparatus which controls a plurality of projection apparatuses performing stack projection or multiple projection, 
- Prior Art Uemura et al. (US 20190206027 A1) teaches a display control apparatus obtains a first image in which an input image is represented at a first resolution and inverse gamma converted, and a second image representing the input image at a second resolution lower than the first resolution. The apparatus converts the second image into a third image for which: an inverse gamma conversion is performed; change in tone of each pixel is the same as in the second image; and resolution is represented by the first resolution. The apparatus outputs, for a stack projection, the second image and a corrected image which is obtained by correcting each pixel of the first image based on a difference between a pixel value of each pixel of the first image and a pixel value of each pixel of the third image and applying a gamma correction, and the second image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882